DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 5/12/2022.  Since the initial filing, claims 1-3, 5-6, 9, 11 and 15-20 have been amended, claims 21-36 have been added and no claims have been cancelled.  Thus, claims 1-36 are pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “pressure device” in claim 1, 3, 17, 19-23 and 28-35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9, 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Extended Duration Orbiter Medical Project: Final Report 1989-1995” hereafter referred to as NASA, in view of Yannopoulos (US 2013/0231593) and Melsheimer (US 2011/0000484).
In regards to claim 1, NASA discloses a lower body negative pressure device (lower body negative pressure system LBNP, page 8-3 paragraph 1, Fig 8-2a) for reducing intracranial pressure in a person in need of medical attention, the device comprising: an internal frame that surrounds the person’s lower body (LBNP system contains skeletal support system comprising four struts and seven rings, page 8-3 paragraph 1 line 7-8); a flexible cover covering the internal frame to surround the person’s lower body and provide a sealable environment (outer cylindrical Nomex bag that covers frame, page 8-3 paragraph 1); a pressure device coupled to the sealable environment to generate and regulate a negative pressure in the sealable environment when the sealable environment is sealed (Orbiter vacuum source, page 8-3 paragraph 3 line 11-13).
While NASA does not explicitly disclose that the negative pressure is for reducing intracranial pressure, Yannopoulos teaches that it is known to apply negative pressure to areas of the body in order to reduce intracranial pressure in the person (abstract, paragraph 33). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the device of NASA to reduce intracranial pressure as this is a known effect of applying negative pressure to areas of the body.
NASA does not disclose a sensor to monitor the sealable environment, the sensor comprising a temperature sensor.
However, Melsheimer teaches a negative pressure device having a sensor to monitor the sealable environment, the sensor comprising a temperature sensor or a humidity sensor (paragraph 30 line 7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NASA to have a sensor to monitor the sealable environment, the sensor comprising a temperature sensor as taught by Melsheimer as this would allow the device to monitor the temperature of the patient’s body within the device to ensure patient safety.
In regards to claim 2, NASA in view of Yannopoulos and Melsheimer teaches the device of claim 1 and NASA further discloses wherein the pressure device comprises a pressure release mechanism, such that when the negative pressure of the sealable environment reaches a threshold value, the pressure release mechanism releases air into the sealable environment (vent solenoid, Fig 8-2c, wherein when the vent solenoid is open the interior of the deice is returned to ambient pressure, a controller operates the system based on set protocols which describes a threshold pressure of -30 mmHg, page 8-3 paragraph 3-4).
In regards to claim 3, NASA in view of Yannopoulos and Melsheimer teaches the device of claim 1 and NASA further discloses further comprising a biological feedback monitor (page 8-3 paragraph 5 – page 8-5 paragraph 2) comprising: a biosensor to monitor a biological metric of the person (page 8-3 paragraph 5), a processor coupled to the sensor, the bio sensor, and the pressure device (page 8-3 paragraph 3, Fig 8-2c); and a non-transitory computer-readable medium coupled to the processor and storing instructions that, when executed, cause the processor to: adjust the negative pressure in the sealable environment, using the pressure device, to a predetermined value when the biological metric reaches a threshold value (page 8-3 paragraph 4).
In regards to claim 4, NASA in view of Yannopoulos and Melsheimer teaches the device of claim 3 and NASA further discloses wherein the biological metric comprises a heart rate (page 8-3 paragraph 5).
In regards to claim 5, NASA in view of Yannopoulos and Melsheimer teaches the device of claim 3 and NASA further discloses further comprising a pressure sensor (pressure sensor, page 8-3 paragraph 3, page 8-5 paragraph 2, Fig 8-2c).
In regards to claim 7, NASA in view of Yannopoulos and Melsheimer teaches the device of claim 1 and NASA further discloses wherein the internal frame comprises: two or more rods to support the flexible cover (four horizontal rods support cover, page 8-3 paragraph 1); and two or more arches to support the flexible cover and to receive the two or more rods (seven rings form arches, page 8-3 paragraph 1, Fig 8-2a).
In regards to claim 8, NASA in view of Yannopoulos and Melsheimer teaches the device of claim 7 and NASA further discloses wherein the internal frame further comprises a base to receive the two or more arches (rods and rings interwoven into inner Nomex bag, page 8-3 paragraph 1).
In regards to claim 9, NASA in view of Yannopoulos and Melsheimer teaches the device of claim 8 and NASA further discloses wherein the base comprises a support extending perpendicularly from the base to prevent an upper body of the patient from entering the lower body negative pressure device (page 8-3 paragraph 1, Fig 8-2a).
In regards to claim 16, NASA in view of Yannopoulos and Melsheimer teaches the device of claim 1.
NASA does not disclose wherein the flexible cover comprises one or more sealable ports to provide access to the person.
However, Melsheimer teaches wherein the flexible cover comprises one or more sealable ports to provide access to the person (paragraph 32).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NASA wherein the flexible cover comprises one or more sealable ports to provide access to the person as taught by Melsheimer as this would allow a medical professional to interact with the patient without removing them from the device.
In regards to claim 23, NASA in view of Yannopoulos and Melsheimer teaches the device of claim 1 and NASA further discloses further comprising a non-transitory computer-readable medium coupled to the processor and storing instructions that, when executed, cause the processor to adjust continuous airflow provided by the pressure device to the sealable environment (page 8-3 paragraph 4).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Extended Duration Orbiter Medical Project: Final Report 1989-1995” hereafter referred to as NASA, in view of Yannopoulos (US 2013/0231593) and Melsheimer (US 2011/0000484) and in further view of Heyerdahl (WO 2017/081322).
In regards to claim 6, NASA in view of Yannopoulos and Melsheimer teaches the device of claim 1.
NASA does not discloses wherein the lower body negative pressure device is transportable, such that an assembled lower body negative pressure device is used on the person at a site of injury, and the assembled lower body degrative pressure device is transportable to an ambulance.
However, Heyerdahl teaches wherein the lower body negative pressure device (page 11 line 3-5) is transportable, such that an assembled lower body negative pressure device is used on the person at a site of injury, and the assembled lower body degrative pressure device is transportable to an ambulance (page 11 line 20-24).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NASA wherein the lower body negative pressure device is transportable, such that an assembled lower body negative pressure device is used on the person at a site of injury, and the assembled lower body degrative pressure device is transportable to an ambulance as taught by Heyerdahl as this would allow the patient to be transported to a medical facility as needed.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Extended Duration Orbiter Medical Project: Final Report 1989-1995” hereafter referred to as NASA, in view of Yannopoulos (US 2013/0231593) and Melsheimer (US 2011/0000484) and in further view of Anderson (https://www.researchgate.net/figure/6-A-US-Space-Shuttle-Orbiter-middeck-locker-Image-from-NSTS-21000-IDD-MDK-January-6_fig6_330144848).
In regards to claim 10, NASA in view of Yannopoulos and Melsheimer teaches the device of claim 1.
While NASA does not explicitly disclose wherein the internal frame is collapsible into a volume of about 1 cubic ft, NASA does teach wherein the device is collapsible to be stored in a middeck locker (page 8-3 paragraph 1 line 9-11).  Anderson teaches that the middeck locker is 2 cubic feet (page 1 Figure shows dimensions including internal volume).  NASA does not specify wherein the device collapses such that it completely fills the locker and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04 IV A).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the device of NASA to be collapsible into a volume of about 1 cubic ft in order to be conveniently stored and transported.
Claim(s) 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Extended Duration Orbiter Medical Project: Final Report 1989-1995” hereafter referred to as NASA, in view of Yannopoulos (US 2013/0231593) and Melsheimer (US 2011/0000484) and in further view of Christensen (US 2009/0177184).
In regards to claim 11, NASA in view of Yannopoulos and Melsheimer teaches the device of claim 1 and NASA further discloses wherein the flexible cover comprises: a first portion (page 8-3 paragraph 1 line 4-6); and a second portion comprising: a flexible material to translate properties of a surface in contact with the flexible material to a corresponding portion of the patient in contact the flexible material (removable waist seal, page 8-3 paragraph 2); wherein the flexible cover conforms to various midsections of different patients (page 8-3 paragraph 2), first portion comprises a first coupling element, second portion comprises a second coupling element (two portions may be sipped together, page 8-3 paragraph 2).
NASA does not discloses wherein the cover material is transparent to view the patient.
However, Christensen teaches cover material that is transparent to view the patient (paragraph 65 line 18-20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NASA such that the cover material was transparent to view the patient as taught by Christensen as this would allow a medical professional to visually evaluate the patient without removing them from the device and interrupting treatment.
In regards to claim 12, NASA in view of Yannopoulos, Melsheimer and Christensen teaches the device of claim 11 and NASA further discloses wherein the first coupling element is a pull tab part of a zipper and the second coupling element is a slider part of a zipper (8-3 paragraph 2).
In regards to claim 13, NASA in view of Yannopoulos, Melsheimer and Christensen teaches the device of claim 12 and NASA further discloses wherein the flexible cover is removable from the internal frame by unzipping the first coupling element from the second coupling element (waist seal is removable and once removed larger bag may be removed form frame, page 8-3 paragraph 2).
In regards to claim 15, NASA in view of Yannopoulos, Melsheimer and Christensen teaches the device of claim 11.
NASA does not disclose wherein the first portion is disposable, wherein the second portion is disposable, or both the first portion and the second portion are disposable.
However, Christensen teaches wherein the cover material is disposable (paragraph 65 line 6-8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NASA wherein the first portion is disposable, wherein the second portion is disposable, or both the first portion and the second portion are disposable as taught by Christensen as this would allow potentially contaminated material to be disposed of instead of requiring cleaning to ease use.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Extended Duration Orbiter Medical Project: Final Report 1989-1995” hereafter referred to as NASA, in view of Yannopoulos (US 2013/0231593), Melsheimer (US 2011/0000484) and Christensen (US 2009/0177184) and in further view of Maloney (US 2009/0093671).
In regards to claim 14, NASA in view of Yannopoulos, Melsheimer and Christensen teaches the device of claim 11.
NASA does not disclose wherein the first portion further comprises: a non-permeable material that overlaps both the first coupling element and the second coupling element when the first portion is coupled to the second portion, such that when the lower body negative pressure device is pressurized, the non-permeable material creates a seal against the first coupling element and the second coupling element.
However, Maloney teaches an isolation unit wherein the first portion further comprises: a non-permeable material that overlaps both the first coupling element and the second coupling element when the first portion is coupled to the second portion, such that when the lower body negative pressure device is pressurized, the non-permeable material creates a seal against the first coupling element and the second coupling element (paragraph 6 and 20-21).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NASA wherein the first portion further comprises: a non-permeable material that overlaps both the first coupling element and the second coupling element when the first portion is coupled to the second portion, such that when the lower body negative pressure device is pressurized, the non-permeable material creates a seal against the first coupling element and the second coupling element as taught by Maloney as this would ensure minimal leakage between the exterior and interior of the device to maintain pressure levels within.
Claim(s) 17-19, 25-27, 31 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Extended Duration Orbiter Medical Project: Final Report 1989-1995” hereafter referred to as NASA, in view of Yannopoulos (US 2013/0231593).
In regards to claim 17, NASA discloses a method for reducing intracranial pressure in a person in need of medical attention using a lower body negative pressure device (lower body negative pressure system LBNP, page 8-3 paragraph 1, Fig 8-2a), the method comprising: assembling an internal from of the lower body negative pressure device, such that the person’s lower body in positioned within the internal frame (page 8-2 paragraph 3 line 15-16, Fig 8-2a); assembling a flexible cover around the internal frame to provide a sealable environment that contains the person’s lower body, the flexible cover comprising a first portion and a second portion, wherein at least a part of the first portion is positioned beneath the person (removable waist seal, page 8-3 paragraph 2) and at least a part of the second portion is supported by the internal frame (page 8-3 paragraph 1 line 4-6), and wherein the assembling of the flexible cover comprises coupling the first portion of the flexible cover and the second portion of the flexible cover together while the person’s lower body is positioned within the internal frame (page 8-3 paragraph 2); forming a seal between the flexible cover and the person’s lower body the seal the sealable environment (page 8-3 paragraph 2).
While NASA does not explicitly disclose that the negative pressure is for reducing intracranial pressure, Yannopoulos teaches that it is known to apply negative pressure to areas of the body in order to reduce intracranial pressure in the person (abstract, paragraph 33). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the device of NASA to reduce intracranial pressure as this is a known effect of applying negative pressure to areas of the body (Yannopoulos: abstract, paragraph 33).
In regards to claim 18, NASA in view of Yannopoulos teaches the method of claim 17 and NASA further discloses further comprising releasing air into the sealable environment to reduce the negative pressure when the negative pressure of the sealable environment reaches a threshold value (page 8-3 paragraph 4).
In regards to claim 19, NASA in view of Yannopoulos teaches the method of claim 17 and NASA further discloses wherein the lower body negative pressure device further comprises a biological feedback monitor (page 8-3 paragraph 5 – page 8-5 paragraph 2) comprising: a sensor to monitor the sealable environment (pressure sensor, page 8-3 paragraph 3, page 8-5 paragraph 2, Fig 8-2c); a biosensor to monitor a biological metric of the person (page 8-3 paragraph 5); a processor coupled to the biosensor, the biosensor, and the pressure device (page 8-3 paragraph 3, Fig 8-2c); and a non-transitory computer-readable medium coupled to the processor and storing instructions that, when executed, cause the processor to: adjust the negative pressure in the sealable environment, using the pressure device, within a range of values when the biological metric reaches a threshold value (page 8-3 paragraph 4).
In regards to claim 25, NASA in view of Yannopoulos teaches the method of claim 17 and the combination further teaches wherein the person presents with elevated intracranial pressure (Yannopoulos: abstract and paragraph 33).
In regards to claim 26, NASA in view of Yannopoulos teaches the method of claim 17.
NASA does not disclose wherein the person presents with a condition selected from the group consisting of brain trauma or stroke.
However, Yannopoulos teaches wherein the person presents with a condition selected from the group consisting of brain trauma, stroke (Yannopoulos: paragraph 33).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NASA to treat a person presenting with a condition selected from the group consisting of brain trauma or stroke as taught by Yannopoulos as this is a known method by which to treat such conditions (Yannolpoulos: paragraph 33).
In regards to claim 27, NASA in view of Yannopoulos teaches the method of claim 17.
NASA does not disclose wherein the person is injured.
However, Yannopoulos teaches wherein the person is injured (Yannopoulos: device used to treat brain trauma, paragraph 33).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NASA to treat a person who is injured as taught by Yannolpoulos as this is a known means by which to treat certain injuries (Yannopoulos: paragraph 33).
In regards to claim 31, NASA discloses a method for reducing intracranial pressure in a person outside of a hospital setting using a lower body negative pressure device (lower body negative pressure system LBNP, page 8-3 paragraph 1, Fig 8-2a), the method comprising: assembling an internal frame lower body negative pressure device about the person’s lower body (page 8-2 paragraph 3 line 15-16, Fig 8-2a); assembling a flexible cover about the internal frame to provide a sealable environment that contains the person’s lower body; forming a seal between the flexible cover and the person’s lower body to seal the sealable environment (page 8-3 paragraph 1 line 4-6 and paragraph 2).
While NASA does not explicitly disclose that the negative pressure is for reducing intracranial pressure, Yannopoulos teaches that it is known to apply negative pressure to areas of the body in order to reduce intracranial pressure in the person (abstract, paragraph 33).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the device of NASA to reduce intracranial pressure as this is a known effect of applying negative pressure to areas of the body.
In regards to claim 35, NASA discloses a method for reducing intracranial pressure in a person in need of medical attention using a lower body negative pressure device (lower body negative pressure system LBNP, page 8-3 paragraph 1, Fig 8-2a), the method comprising: assembling an internal frame of the lower body negative pressure device, such that the person’s lower body is positioned within the internal frame (page 8-2 paragraph 3 line 15-16, Fig 8-2a); assembling a flexible cover around the internal frame to provide a sealable environment that contains the person’s lower body, the flexible cover comprising a first portion and a second portion (page 8-3 paragraph 1 line 4-6; removable waist seal, page 8-3 paragraph 2), wherein the assembling of the flexible cover comprises coupling the first portion of the flexible cover and the second portion of the flexible cover together to form a first seal while the person’s lower body is positioned within the internal frame; forming a second seal between the flexible cover and the person’s lower body to seal the sealable environment (page 8-3 paragraph 2).
While NASA does not explicitly disclose that the negative pressure is for reducing intracranial pressure, Yannopoulos teaches that it is known to apply negative pressure to areas of the body in order to reduce intracranial pressure in the person (abstract, paragraph 33).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the device of NASA to reduce intracranial pressure as this is a known effect of applying negative pressure to areas of the body.
In regards to claim 36, NASA in view of Yannopoulos teaches the method of claim 35 and NASA further discloses wherein the coupling step is performed using a coupling mechanism comprising a member selected from the group consisting of a zipper (page 8-3 paragraph 2).
Claim(s) 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Extended Duration Orbiter Medical Project: Final Report 1989-1995” hereafter referred to as NASA, in view of Yannopoulos (US 2013/0231593) as evidenced by “Management of Intracranial Hypertension” (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2452989/#:~:text=For the purpose of this,20 mm Hg %5B5%5D), hereafter referred to as Rangel-Costillo.
In regards to claim 20, NASA discloses a lower body negative pressure device for reducing intracranial pressure in a person in need of medical attention (lower body negative pressure system LBNP, page 8-3 paragraph 1, Fig 8-2a), the device comprising: an internal frame surrounding the person’s lower body (LBNP system contains skeletal support system comprising four struts and seven rings, page 8-3 paragraph 1 line 7-8); a flexible cover covering the internal frame to surround the person’s lower body and to provide a sealable environment (outer cylindrical Nomex bag that covers frame, page 8-3 paragraph 1); a pressure device to generate and regulate a negative pressure within the sealable environment when the sealable environment is sealed (Orbiter vacuum source, page 8-3 paragraph 3 line 11-13); a processor coupled with the biosensor and the pressure device (page 8-3 paragraph 5 – page 8-5 paragraph 2); and a non-transitory computer-readable coupled with the processor and storing instructions that, when executed, cause the processor to decrease the negative pressure in the sealed sealable environment, using the pressure device (page 8-3 paragraph 4).
While NASA does not explicitly disclose that the negative pressure is for reducing intracranial pressure, Yannopoulos teaches that it is known to apply negative pressure to areas of the body in order to reduce intracranial pressure in the person (abstract, paragraph 33).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the device of NASA to reduce intracranial pressure as this is a known effect of applying negative pressure to areas of the body.
NASA does not disclose a biosensor to monitor an intracranial pressure of the person or that the device to decrease pressure when the intracranial pressure of the person as measured by the biosensor exceeds 20 mmHg.
However, Yannopoulos teaches a biosensor to monitor an intracranial pressure of the person and that the pressure is regulated based upon this sensor data (paragraph 32).
Further, Rangel-Costillo teaches that intracranial pressure of exceeding 20 mmHg is considered dangerously elevated (page 2 paragraph 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NASA to have a biosensor to monitor an intracranial pressure of the person and that the device to decrease pressure when the intracranial pressure of the person as measured by the biosensor exceeds 20 mmHg as taught by Yannopoulos and Rangel-Costillo as this would allow the device to appropriately respond to the needs of the patient.
In regards to claim 24, NASA in view of Yannopoulos teaches the method of claim 17.
While the modified NASA does not explicitly disclose wherein the person presents with a symptom selected from the group consisting of vomiting, headache, nausea, the modified NASA does teach use for elevated intracranial pressure (Yannopoulos: abstract, paragraph 33) and Rangel-Costillo teaches that known symptoms of increased intracranial pressure are headache, nausea and vomiting (page 4 Intracranial Pressure Monitoring).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the modified NASA to be used when the person presents with a symptom selected from the group consisting of vomiting, headache, nausea as these are known symptoms of increased intracranial pressure and may be reduced by use of the device.
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Extended Duration Orbiter Medical Project: Final Report 1989-1995” hereafter referred to as NASA, in view of Yannopoulos (US 2013/0231593) and Whalen (US 2016/0242993).
In regards to claim 21, NASA in view of Yannopoulos and Melsheimer teaches the device of claim 1.
NASA does not disclose wherein the pressure device provides continuous air flow to the sealable environment.
However, Yannopoulos teaches the application of continuous negative pressure (paragraph 34) and Whalen further teaches wherein movement of gas through the sealable environment is monitored and regulated such that the pressure within the sealable environment is maintained at the desired pressure (paragraph 94).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NASA wherein the pressure device provides continuous air flow to the sealable environment as taught by Yannopoulos and Whalen as this would allow the device to maintain the sealable environment at the desired parameters.
In regards to claim 22, NASA in view of Yannopoulos and Melsheimer teaches the device of claim 1.
NASA does not disclose wherein the pressure device provides continuous air flow having a minimum value of 5 cubic ft per minute to the sealable environment.
However, Yannopoulos teaches the application of continuous negative pressure (paragraph 34) and Whalen further teaches wherein movement of gas through the sealable environment is monitored and regulated such that the pressure within the sealable environment is maintained at the desired pressure (paragraph 94).
While neither Yannopoulos nor Whalen teaches providing continuous air flow having a minimum value of 5 cubic ft per minute to the sealable environment, the needed volumetric flow rate to maintain the sealable environment represents a variable that may be optimized through routine experimentation (MPEP 2144.05 II A).  With respect to routine optimization, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges which result from routine experimentation.  Additionally, air flow through the sealable environment is representative of a results-effective variable (MPEP 2144.05 II B), wherein the flow results in a recognized result of maintaining the interior pressure of the sealable environment at the desired level and where there is a design need for such a results-effective variable to be optimized, alongside a finite number of solutions, under the KSR ruling, optimizing pertinent ranges would be "obvious to try," and therefore not patentably distinct over the prior art.
Claim(s) 28 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Extended Duration Orbiter Medical Project: Final Report 1989-1995” hereafter referred to as NASA, in view of Yannopoulos (US 2013/0231593) and in further view of Heyerdahl (WO 2017/081322).
In regards to claim 28, NASA in view of Yannopoulos teaches the method of claim 17 and the combination further teaches generating and regulating the negative pressure within the sealed sealable environment using the pressure device (NASA: page 8-3 paragraph 3 and 4) to reduce intracranial pressure in the person (Yannopoulos: paragraph 33).
NASA does not disclose transporting the person to a hospital bed.
However, Heyerdahl teaches transporting the person to a hospital bed (transportation of patient to medical professional for treatment, page 11 line 16-24).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NASA for transporting the person to a hospital bed as taught by Heyerdahl as this would allow the patient to be taken to a medical professional for treatment.
In regards to claim 32, NASA in view of Yannopoulos teaches the method of claim 31 and the combination further teaches generating and regulating the negative pressure within the sealed sealable environment using the pressure device (NASA: page 8-3 paragraph 3 and 4) to reduce intracranial pressure in the person (Yannopoulos: paragraph 33).
NASA does not disclose further comprising transferring the person into an ambulance.
However, Heyerdahl teaches transferring the person into an ambulance (transportation of patient to medical professional for treatment, page 11 line 16-24).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NASA for transferring a person into an ambulance as taught by Heyerdahl as this would allow the patient to be transferred to a location where they may receive proper treatment.
In regards to claim 33, NASA in view of Yannopoulos teaches the method of claim 31 and the combination further teaches generating and regulating the negative pressure within the sealed sealable environment using the pressure device (NASA: page 8-3 paragraph 3 and 4) to reduce intracranial pressure in the person (Yannopoulos: paragraph 33).
NASA does not disclose further comprising transporting the person in an ambulance.
However, Heyerdahl teaches transporting the person in an ambulance (transportation of patient to medical professional for treatment, page 11 line 16-24).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NASA for transporting a person in an ambulance as taught by Heyerdahl as this would allow the patient to be transferred to a location where they may receive proper treatment.
Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Extended Duration Orbiter Medical Project: Final Report 1989-1995” hereafter referred to as NASA, in view of Yannopoulos (US 2013/0231593) and in further view of Paschal (US 2002/0133100).
In regards to claim 29, NASA in view of Yannopoulos teaches the method of claim 17 and the combination further teaches generating and regulating the negative pressure within the sealed sealable environment using the pressure device (NASA: page 8-3 paragraph 3 and 4) to reduce intracranial pressure in the person (Yannopoulos: paragraph 33).
NASA does not disclose transporting the person to an MRI device.
However, Paschal teaches transporting the person to an MRI device (paragraph 41).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NASA for transporting a patient to an MRI device as taught by Paschal as this would allow the patient to be evaluated using necessary equipment without having to remove them from the device.
In regards to claim 30, NASA in view of Yannopoulos teaches the method of claim 17 and the combination further teaches generating and regulating the negative pressure within the sealed sealable environment using the pressure device (NASA: page 8-3 paragraph 3 and 4) to reduce intracranial pressure in the person (Yannopoulos: paragraph 33).
NASA does not disclose scanning a person with an MRI device.
However, Paschal teaches further scanning the person with an MRI device.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NASA for scanning a patient with an MRI device as taught by Paschal as this would allow the patient to be evaluated using necessary equipment without having to remove them from the device.
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Extended Duration Orbiter Medical Project: Final Report 1989-1995” hereafter referred to as NASA, in view of Yannopoulos (US 2013/0231593) and Whalen (US 2016/0242993).
In regards to claim 34, NASA discloses a lower body negative pressure device (lower body negative pressure system LBNP, page 8-3 paragraph 1, Fig 8-2a) for reducing intracranial pressure in a person in need of medical attention, the device comprising: an internal frame that surrounds the person’s lower body when the person is in the lower body negative pressure device (LBNP system contains skeletal support system comprising four struts and seven rings, page 8-3 paragraph 1 line 7-8); a flexible cover covering the internal frame to receive the person and provide a sealable environment (outer cylindrical Nomex bag that covers frame, page 8-3 paragraph 1); a pressure device coupled to the sealable environment to generate and regulate a negative pressure in the sealable environment when the sealable environment is sealed (Orbiter vacuum source, page 8-3 paragraph 3 line 11-13), a pressure sensor (page 8-3 paragraph 3, page 8-5 paragraph 2, Fig 8-2c); wherein the pressure device is operable to provide a consistent pressure difference between an inside of the sealable environment when sealed and the atmosphere (page 8-3 paragraph 4).
While NASA does not explicitly disclose that the negative pressure is for reducing intracranial pressure, Yannopoulos teaches that it is known to apply negative pressure to areas of the body in order to reduce intracranial pressure in the person (abstract, paragraph 33).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the device of NASA to reduce intracranial pressure as this is a known effect of applying negative pressure to areas of the body.
NASA does not disclose wherein the pressure sensor is an atmospheric differential pressure sensor in operative association with the sealable environment.
However, Whalen teaches an atmospheric differential pressure sensor in operative association with the sealable environment (paragraph 84).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NASA such that the pressure senor was an atmospheric differential sensor in operative association with the sealable environment as taught by Whalen as this would allow the device to account for external conditions while providing treatment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/VICTORIA MURPHY/            Primary Examiner, Art Unit 3785